Examiner’s Comment
Claims Rejoined
            Claim 7 is directed to the species of antibody, particularly polyclonal antibody.  Claim 7 has been rejoined with claims 2-6, 8-10, 14 and 16-17.   Claim 7 was previously withdrawn from consideration as a result of a species requirement in the restriction requirement, mailed 12/31/19 , this claim is hereby rejoined and fully examined for patentability.  Thus, the restriction requirement as set forth in the Office action mailed on 12/31/19 directed to species is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Chalin Smith, Attorney on 06/28/21.

IN THE CLAIMS:
Cancel claim 15 without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cheng (US 2012/0282595) is considered to be the closest prior art of record. Cheng discloses a method for quantifying an HPV protein expression in a clinical sample from a subject (e.g. abstract).  Cheng discloses that the sample can be a cervical sample (e.g. para’s 0018, 0025).  Cheng discloses that the expression can be detected by immunoassay (immunological test) (e.g. abstract, para 0012, 0065).  Cheng discloses that a normalization step (first test) may be included in the method and that the normalization is carried out to normalize the number of cells and that this can be performed by the use of two or more antibodies, at least one for detecting an HPV oncoprotein (second test), and one for detecting a general cellular protein (e.g. para’s 0016, 0073).  Cheng discloses that the oncoprotein can be E6 and/or E7 (e.g. 0019, 0060, 0065, 0073, 0132).  Cheng discloses that the oncoproteins can be detected by sandwich ELISA (e.g. para’s 0125, 0129, 0132).  Cheng discloses that the methods are utilized for the diagnosis of cervical cancer (e.g. para’s 0012, 0016, 0070, 0090-0093).  Cheng teaches that in sandwich assays the capture and detector antibodies can be the same or different antibodies (e.g. para 0125).  Cheng discloses that the test are run on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641